PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
BAHRAMI EYNOLGHASI, SAEID
Application No. 15/855,409
Filed: 27 Dec 2017
For: Anti-leak system for sanitary appliances

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 10, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Azahel Saidi appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee in response to the Notice of Allowance and Fee(s) Due (Notice) mailed on September 19, 2019, which set a statutory period for reply of three months.  Accordingly, the application became abandoned on December 20, 2019.  A Notice of Abandonment was mailed on January 3, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the issue fee in the amount of $250.00; (2) the petition fee of $525.00; and (3) a proper statement of unintentional delay. 

It appears that the issue fee of $300.00, based on the current fee schedule, was charged from the petitioner credit card.  The correct issue fee as stated on the Part B transmittal is $250.00.  An over payment of $50.00 was charged.  The Petitioner may request a refund of this fee by either: 

(A) submitting a signed request in writing to Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.; or 



Petitioner is reminded that a copy of this decision should accompany petitioner's request.

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 

This application is being forwarded to the Office of Data Management for processing into a patent.  





/JOANNE L BURKE/Lead Paralegal Specialist, OPET